Citation Nr: 1201932	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	James G. Fausone


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter was last before the Board of Veterans' Appeals (Board) in August 2010, on appeal of a June 2004 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). The Board denied the Veteran's claim of service connection in June 2009, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand (JMR) with the Court. 

In a December 2009 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand. Specifically, the claim was remanded for VA to provide additional assistance to the Veteran and for the Board to make additional determinations as to the credibility of lay evidence within the claims file. Subsequently, the Board remanded the claim for additional development in May and August 2010.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service, but his testimony is not credible.

2. Additional lay statements within the claims file do not constitute credible evidence that the Veteran was exposed to Agent Orange while on active duty.

3. Reports from the Joint Services Records Research Center (JSRRC) constitute probative evidence that the Veteran was not exposed to Agent Orange during his active duty service.

4. The Veteran's diabetes mellitus is not shown to be due to any event or incident of his service.





CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, claimed as due to exposure to Agent Orange, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An April 2004 letter issued prior to the initial adjudication of the Veteran's claim explained the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet. App. 112 (2004). A November 2008 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The 2008 letter was provided to the Veteran after the initial adjudication of his claim and thus represents a timing error pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC) such as the supplemental SOCs issued by the RO in January and March 2009 and March and June 2010. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA). As the Veteran has not indicated the existence of any additional evidence, the duty to assist has been met. 

No VA examination is required because the record does not establish that the Veteran developed diabetes during the pertinent presumptive period or experienced an event, injury, or disease in service that may be associated with diabetes. 38 C.F.R. § 3.159(c)(4). There is no contention or indication that diabetes began during service or was manifest to a compensable degree within one year of discharge from service. See 38 C.F.R. §§ 3.303 , 3.307, 3.309(a). 

Instead, the principal question before the Board is that of whether the Veteran had an in-service event that caused the present disorder. The Veteran contends that he developed diabetes due to exposure to Agent Orange while serving in Okinawa. As the Board finds below that the evidence does not show that the Veteran was exposed to Agent Orange during his service, a medical opinion as to whether diabetes is due to exposure to Agent Orange is not required. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (Fed Cir. 2004).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that during his service as a longshoreman in Okinawa he loaded and unloaded containers of Agent Orange that leaked on him; he handled equipment from Vietnam that had been contaminated with Agent Orange; and he was exposed to Agent Orange when it was sprayed around his base. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has been diagnosed with diabetes, but there is no competent, credible evidence linking his diabetes to any in-service event.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

Certain diseases listed at 38 C.F.R. § 3.309(e), including type II diabetes mellitus, are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service. Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, and diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran's service treatment records reflect no complaints of, or treatment for, diabetes mellitus. Service personnel records show that he served as a longshoreman's helper and was stationed at the Naha Naval Port in Okinawa, Japan from October 1968 to May 1970.

A January 2004 private medical record shows that the Veteran was newly diagnosed with diabetes mellitus type II. The note states that the Veteran reported no family history of diabetes, but was counseled as to his weight and diet.

Dated after the Veteran filed his claim, an April 2004 statement from the Personnel Information Exchange System (PIES) reflects that no evidence showed the Veteran had been exposed to herbicides during his service. A September 2004 VA treatment note indicates that that the Veteran again alleged being exposed to Agent Orange while working in Okinawa as a longshoreman. The note indicates that the Veteran reported unloading damaged barrels of Agent Orange that leaked chemicals all over his skin and having to work with bodies that had been exposed to Agent Orange. The Veteran also informed the health care provider that he had experienced symptoms of diabetes "for many years prior." In January 2005, a VA physician described the Veteran's exposure to Agent Orange as questionable.

S.P. wrote to VA in January 2005 and identified himself as a squad member of the Veteran during the time he served in Okinawa. He stated that he worked with the Veteran to load and unload cargo ships that carried equipment and supplies to and from Vietnam. S.P. stated that he and the Veteran handled "countless" drums of Agent Orange and "a lot" of the drums had leaks and that Agent Orange "misted" on to them when the barrels were removed from cargo holds. The Veteran also wrote to VA in January 2005 and stated that he came into contact with munitions, rations, and vehicles that were shipped to and from Vietnam. He reported coming into contact with leaky barrels that were "labeled with orange bands."

In February 2005, R.S. wrote to VA and also indicated that he served with the Veteran in Okinawa. R.S. reported that he and the Veteran loaded and unloaded cargo coming to and from Vietnam. He stated that the cargo included barrels of Agent Orange, some of which would leak onto them. R.S. also stated that they would unload vehicles from Vietnam that had been exposed to Agent Orange.

M.F. wrote to VA in February 2009 and identified himself as a veteran who served on Okinawa. He reported loading and unloading barrels of chemicals and equipment, but stated that they did not know and were not told what was in the barrels.

In a May 2009 letter, the Veteran reported that he did not have any family history of  diabetes and was not overweight when his diabetes was diagnosed. He alleged that Agent Orange was sprayed along the perimeter of his camp and around the barracks and mess hall. The Veteran alleged that he asked a soldier who was spraying the area why he was spraying and the soldier replied that he was spraying to kill weeds and was using "the same stuff they use in Vietnam to kill trees." The Veteran wrote another letter to VA in May 2009. The other letter reiterated his other contentions as to how he was exposed to Agent Orange, but also stated that some of the vehicles they received from Vietnam were coated with a white powder that they were told was to cover up blood and human remains. The Veteran reported that they loaded and unloaded barrels that were marked with orange stripes and that they "knew contained a defoliant."

G.H. wrote to VA in April 2010 and reported that he was in charge of all vehicles at Naha. He stated that Agent Orange moved through Naha in blue and orange containers and that it was possible some of the containers leaked.

In June 2010, the Veteran submitted additional evidence to VA in the form of Internet and book research about the shipment of materials through Okinawa. Some of the evidence details shipments of projectiles through Okinawa and other evidence refers to chemical weapons moving through Okinawa in 1963 and 1965. Some of the research refers to Operation Red Hat, which included the transfer of chemical weapons such as sulfur mustard and nerve gases from Okinawa beginning in 1971. An item of Internet research states that Johnston Atoll in Okinawa was used to store drums of Agent Orange defoliant in 1972. 

In the course of research of the Veteran's allegations as to exposure, electronic mail from the Veterans Benefits Association (VBA) states that VBA staff reviewed documents from the Department of Defense listing all sites where Agent Orange was used. The mail states that none of the documents show Agent Orange being used for routine base maintenance and reflect that Agent Orange was not used, tested, or stored at any location in Japan.

In June 2011, JSRRC reported coordinated research with the National Archives and Records Administration (NARA) that failed to reveal any evidence of spraying, testing, transporting, storage, or use of Agent Orange in Okinawa from October to November 1968. In September 2011, the JSRRC reported that it could not verify or document that the Veteran had been exposed to Agent Orange or any other tactical herbicides while stationed in Okinawa through May 1970.

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and a presumption of exposure for veterans who served in certain areas. See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309(e). However, the Veteran did not serve in any areas that would afford him the presumption of exposure to herbicide agents so these provisions are not applicable.

The Board has reviewed the research provided by the Veteran and the service department as to activities on Okinawa involving the use of tactical herbicides such as Agent Orange. The service department has stated definitively that there is no evidence of any use, storage, or transportation of Agent Orange in Okinawa during the time of the Veteran's active duty service. The evidence submitted by the Veteran does state that chemical weapons were moved through Okinawa, but indicates that occurred in 1963, 1965, and 1971. The documents refer to chemical weapons such as mustard agent and nerve gases, not tactical herbicides, and, regardless, the Veteran served in Okinawa from October 1968 to May 1970. One item of Internet research submitted by the Veteran does state that Agent Orange from Vietnam was stored on Okinawa in 1972. However, even if that research was not contradicted by the findings of the JSRRC and VBA, it is not relevant because the Veteran was discharged from active duty in 1970.

The Board also has considered the lay statements submitted by the Veteran and on his behalf, but finds them not credible. The Veteran has contended that he was exposed to Agent Orange in multiple ways including the handling of leaky storage drums, handling vehicles from Vietnam that were covered in herbicides, witnessing the use of Agent Orange around his living areas, and handling bodies that had been exposed to herbicides. In regard to the statements made by the Veteran to VA health care providers about his manner of exposure to Agent Orange, the Board notes that history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Further, although the Veteran informed VA health care providers that he was so exposed when handling bodies, he did not reiterate that contention in statements to VA adjudicators and there is nothing within the claims file to indicate that he was involved in the handling of bodies during his active duty service - as a longshoreman (and not a medical or mortuary affairs military occupational specialty; and in a non-combat zone of operations. 

The Veteran's statement that he was exposed to Agent Orange when it was used for routine base maintenance is contradicted by the findings of the VBA, based on review of Department of Defense records. These records used by VBA are highly probative as they official records, generated with a specific view towards determining what they reflect. See Federal Rule of Evidence 803; see also Rucker v. Brown, 10 Vet. App. 67 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); Spencer v. West, 13 Vet. App. 376 (2000); Samuels v. West, 11 Vet. App. 433 (1998); Duro v. Derwinski, 2 Vet. App. 530 (1992) (all in general as to the high probative value which may be accorded to government records). 

Even if the Board found the Veteran's contention as to that type of exposure to any herbicide credible, exposure to commercial, non-tactical, herbicides that may (italics added for emphasis) have been used for base maintenance are not covered by the regulations governing presumptive service connection. 38 C.F.R. § 3.307(a)(6). 

Further, the Veteran has presented no medical evidence linking his diabetes to any (italics added for emphasis) type of herbicide exposure. Although he has contended that he had no family history of diabetes and was not predisposed to diabetes because he was not overweight, the private medical notes belie this report as medical care providers noted during and in consideration of his diagnosis reflect that he was counseled about his diet, waistline, and losing weight. VA cannot ignore a veteran's testimony, but a veteran's personal interest may affect the credibility of the evidence. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In view of the governmental research reviewed above, the lay statements submitted by other veterans are not credible in respect to their contentions that the barrels contained, and vehicles were contaminated with, Agent Orange. The veterans' conclusions as to the content of the barrels are contradicted by Department of Defense and JSRRC records showing no storage or shipment of Agent Orange through Okinawa. The statements are further contradicted by the statement from M.F. that they were not informed as to the contents of the barrels and did not know what they contained. 

The preponderance of the credible evidence indicates that the Veteran did not come into contact with Agent Orange or other tactical herbicides during his service in Okinawa. His accounts of Agent Orange contact, and the accounts in submitted lay statements, are not credible and are not consistent with service department documentation of record or the research submitted in support of his claim. Caluza, 7 Vet. App. at 511-512.

A presumption of exposure to certain herbicide agents while the Veteran was serving on active duty is not warranted. Since this presumption is not warranted and the Board has found the factual assertions of the Veteran as to his alleged exposure to herbicide agents not credible, the criteria for a presumption of entitlement to service connection for diabetes mellitus based on exposure to certain herbicide agents to include Agent Orange are not met. See 38 C.F.R. § 3.307, 3.309(3); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The presumption of service connection for type II diabetes mellitus based on manifestation of that disability to a compensable degree within one year after discharge from active service also are not met. The evidence plainly reflects that the Veteran was not diagnosed with diabetes until 2004, more than three (3) decades after his discharge from active duty service. The Veteran informed VA health care providers that he had experienced symptoms of diabetes for several years prior to the diagnosis and private medical evidence does reflect that he experienced peripheral neuropathy prior to being diagnosed with diabetes, but he has not contended that either disability manifested in the presumptive period. Further, there is no medical evidence that either disability manifested in the presumptive period.

The requirements for a grant of service connection for diabetes on a presumptive basis are not met and there is no evidence or contention that the Veteran's diabetes mellitus began during active service or is related to any incident of service other than claimed exposure to herbicide agents to include Agent Orange. Accordingly, the criteria for service connection for type II diabetes mellitus are not met and entitlement to service connection for this disability is not warranted. 

As the preponderance of the evidence is against the claim for service connection for type II diabetes mellitus, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


